In an action to recover a chattel, respondent counterclaimed for the reasonable value of services rendered to appellant together with moneys expended by respondent in developing a certain product. The appeal is from so much of an order of the County Court, Westchester County, as denied a motion for summary judgment dismissing the counterclaim. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.